In an action, inter alia, pursuant to Alcoholic Beverage Control Law § 55-c challenging the termination of a beer distribution agreement, nonparty Hopewell Oasis Beer & Soda appeals from an order of the Supreme Court, Orange County (Giacomo, J.), dated October 12, 2007, which denied its motion to quash a subpoena duces tecum, as amended, served upon it by the defendant Manhattan Beer Distributors, LLC.
Ordered that the order is affirmed, with costs.
Contrary to the contentions of the nonparty appellant Hopewell Oasis Beer & Soda (hereinafter Hopewell) the Supreme Court properly denied its motion to quash a subpoena duces tecum, as amended, served upon it by the defendant Manhattan Beer Distributors, LLC (hereinafter Manhattan). The affidavit of Manhattan’s chief operating officer demonstrated, inter alia, that the information sought was both very limited in scope, and material and relevant to issues in the action (see CPLR 3101 [a] [4]; Matter of Terry D., 81 NY2d 1042 [1993]; O’Neill v Oakgrove Constr., 71 NY2d 521 [1988]). Moreover, Hopewell failed to satisfy its burden of demonstrating that the information sought constituted a trade secret (see Ashland Mgt. v Janien, 82 NY2d 395, 407 [1993]; Curtis v Complete Foam Insulation Corp., 116 AD2d 907, 909 [1986]; Sheldon v Kimberly-Clark Corp., 111 AD2d 912 [1985]). Spolzino, J.P, Ritter, Dillon, Balkin and Leventhal, JJ., concur.